                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DIANA GUNTHER,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-1131-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,1                                  )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered and

filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant to

28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on the

Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.




1
  On June 17, 2019, Andrew M. Saul was sworn in as the Commissioner of Social Security and he is
substituted as the proper Defendant. See Fed. R. Civ. P. 25(d).
I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following a hearing, an Administrative Law Judge (ALJ) issued an

unfavorable decision. (TR. 149-181). On review, the Appeals Council remanded the case for

a second hearing. (TR. 190-191). Following another administrative hearing, the ALJ issued

a second unfavorable decision. (TR. 27-41). The Appeals Council denied Plaintiff’s request

for review. (TR. 1-3). Thus, the second decision of the ALJ became the final decision of the

Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R. §§

404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since December 20, 2010, her alleged onset date. (TR. 30). At

step two, the ALJ determined that Ms. Gunther had the following severe impairments:

bilateral carpal tunnel syndrome status-post bilateral surgical release in 2008; hypertension;

osteoarthritis of the bilateral knees; osteoarthritis of the back; osteoarthritis of the right hip

status-post right hip replacement; and degenerative joint disease of the right knee status

post arthroplasty. (TR. 30). At step three, the ALJ found that Plaintiff’s impairments did not

meet or medically equal any of the presumptively disabling impairments listed at 20 C.F.R.

Part 404, Subpart P, Appendix 1 (TR. 33).

       At step four, the ALJ concluded that Ms. Gunther retained the residual functional

capacity (RFC) to:


                                                2
       [P]erform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
       except and meaning the claimant can lift/carry/push/pull 10 pounds
       occasionally, less than 10 pounds frequently; stand and walk for two hours in
       an eight hour workday; sit for six hours in an eight hour workday; frequently
       reach, handle, finger and feel bilaterally. In addition, the claimant requires the
       use of a cane in the left upper extremity for ambulation.

(TR. 33-34). With this RFC, the ALJ concluded that Ms. Gunther was unable to perform her

past relevant work. (TR. 39). Thus, the ALJ proceeded to step five and presented the RFC

limitations to a vocational expert (VE) to determine whether there were other jobs in the

national economy that Plaintiff could perform. (TR. 70). Given the limitations, the VE

identified three jobs from the Dictionary of Occupational Titles. (TR. 73-74). The ALJ

adopted the VE’s testimony and concluded that Ms. Gunther was not disabled at step five.

(TR. 40).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). Under

the “substantial evidence” standard, a court looks to an existing administrative record and

asks whether it contains “sufficien[t] evidence” to support the agency’s factual

determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Substantial evidence …

is more than a mere scintilla … and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. at

1154 (internal citations and quotation marks omitted).




                                               3
       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805 F.3d 1199,

1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Ms. Gunther alleges: (1) the ALJ erred in evaluating a treating physician’s

opinion, (2) the RFC failed to accommodate the use of a cane while standing, and (3) error

at step five. (ECF No. 16:4-15).

V.     ERROR IN THE EVALUATION OF A TREATING PHYSICIAN’S OPINION

       As alleged by Ms. Gunther, the ALJ erred in evaluating the opinion of treating

physician, Dr. Mark Winchester.

       A.     The ALJ’s Duties in Evaluating A Treating Physician’s Opinion

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion in the

record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §§ 404.1527(c)

& 416.927(c). The weight given each opinion will vary according to the relationship between

the claimant and medical professional. Hamlin, 365 F.3d at 1215. For example, in evaluating

a treating physician’s opinion, the ALJ must follow a two-pronged analysis. First, the ALJ must

determine, then explain, whether the opinion is entitled to controlling weight. Langley v.

Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004).

       This analysis, in turn, consists of two phases. First, an ALJ must consider whether the

opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and consistent with other substantial evidence in the record. Policy


                                              4
Interpretation Ruling Titles II and XVI: Giving Controlling Weight to Treating Source Medical

Opinions, 1996 WL 374188, at 2 (July 2, 1996) (SSR 96-2p) (internal quotations omitted).

If controlling weight is declined, the ALJ must assess the opinion under a series of factors

which are considered when assessing any medical opinion, regardless of its source. These

factors include: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship; including the

treatment provided and the kind of examination or testing performed; (3) the degree to

which the physician’s opinion is supported by relevant evidence; (4) consistency between

the opinion and the record as a whole; (5) whether or not the physician is a specialist in the

area upon which an opinion is rendered; and (6) other factors brought to the ALJ’s attention

which tend to support or contradict the opinion. Krausner v. Astrue, 638 F.3d 1324, 1330

(10th Cir. 2011); 20 C.F.R §§ 404.1527(c) & 416.927(c). Although the ALJ need not explicitly

discuss each factor, the reasons stated must be “sufficiently specific” to permit meaningful

appellate review. See Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007). If the ALJ

rejects an opinion completely, she must give “specific, legitimate reasons” for doing so.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (internal citations omitted).

       B.       Dr. Winchester’s Opinions/The ALJ’s Evaluation

       On August 12, 2014, Dr. Winchester completed a “Residual Functional Capacity Form”

wherein he opined that Plaintiff:

            •   suffered from severe degenerative joint disease and severe constant pain;

            •   is very limited in her ability to walk;

            •   could regularly lift and/or carry objects weighing less than five pounds;


                                                  5
           •   could stand, with assistance from a cane for a maximum of 20 minutes;

           •   could sit upright for 2 hours;2

           •   could walk non-stop for 50 feet or 3-5 minutes, with a cane for support;

           •   could “rarely” (0-30% of the time) handle or finger objects, reach above her
               shoulders, and reach towards the floor;

           •   could consistently (70-100% of the time) reach down to waist level;

           •   had difficulty lifting, pulling, holding objects, bending, squatting, kneeling, and
               turning her body; and

           •   was unable to work.

(TR. 682-686).

       The ALJ recited Dr. Winchester’s findings, but rejected the opinions in their entirety.

(TR. 37-38).3 In doing so, the ALJ stated:

       On August 12, 2014, Dr. Winchester, noted that the claimant has severe
       chronic pain and is very limited in her ability to walk. The claimant is unable
       to sit upright for six to eight hours. The claimant walks with a cane for support

2
  The RFC form is somewhat ambiguous regarding Ms. Gunther’s ability to sit and stand. Page two
of the form asked whether the impairment prevented the patient from standing for 6-8 hours per
day, to which Dr. Winchester checked “yes.” (TR. 683). The next question asked whether the patient
could stand at all, and if so, for how long, to which Dr. Winchester stated that Plaintiff could stand
with assistance from a cane for support for 20 minutes. (TR. 683). The next question asked whether
the impairment prevented the patient from sitting upright for 6-8 hours per day, to which Dr.
Winchester checked “yes.” (TR. 683). The follow up question asked whether the patient could stand,
at all, and if so for how long, to which Dr. Winchester wrote “2.” (TR. 683). The Court assumes that
the form contained a typographical error in asking twice, regarding how long Ms. Gunther was able
to stand, and assumes that the latter question pertained to the length of time Plaintiff was able to
sit, as the inquiry had immediately followed the question regarding whether Ms. Gunther could sit.
See TR. 683. The ambiguity does not affect the outcome, as remand is still required for
reconsideration of Dr. Winchester’s entire opinion. See infra.

3
   Although the ALJ stated that he gave Dr. Winchester’s opinions “limited weight,” the ALJ actually
rejected them. Compare TR. 682-686 (Dr. Winchester’s findings) with TR. 33-34 (RFC). See Chapo v.
Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (noting that the ALJ’s accordance of “little” weight to
physician’s opinion was “tantamount to rejection of her opinion.”).



                                                  6
       and can only walk non-stop with a cane for 50 feet or 3-5 minutes. In addition,
       the claimant can rarely reach up above shoulders, consistently reach down to
       waist level; rarely reach down towards the floor; rarely handle objects or
       finger; can frequently and occasionally lift less than five pounds; and would
       have difficulty bending, squatting, kneeling, lifting, pulling, and holding objects
       (Exhibit 32F). Limited weight is given to these opinions. Dr. Winchester is a
       treating source, but his opinion is not consistent with the record as a whole.
       Treatment notes show that the claimant’s symptoms improved after she had
       surgery. By January 2015, the claimant was able to walk without assistance
       from a cane (Exhibit 35F/12). Subsequently, the claimant continued to
       improved [sic] and reported that she was working on her deck and completing
       projects around the house (Exhibit 44F/2). Furthermore, statements that a
       claimant is “disabled”, “unable to work”, can or cannot perform a past job,
       meets a Listing or the like are not medical opinions but are administrative
       findings dispositive of a case, requiring familiarity with the Regulations and
       legal standards set forth herein. Such issues are reserved to the Commissioner,
       who cannot abdicate his statutory responsibility to determine the ultimate
       issue of disability.

(TR. 37-38).

       C.      Error in the ALJ’s Evaluation of Dr. Winchester’s Opinions

       Dr. Winchester’s evaluation was composed of two parts: (1) his opinion regarding

Plaintiff’s abilities and limitations in various work-related areas and (2) his opinion that Ms.

Gunther was unable to work. See TR. 682-686. At issue is the ALJ’s evaluation of the various

work-related limitations, which the ALJ rejected, finding that the opinions were not

consistent with the record as a whole. (TR. 38).4 Inconsistency with the record is a valid




4
  Plaintiff does not challenge the ALJ’s rejection of Dr. Winchester’s opinion regarding Ms. Gunther’s
inability to work. See ECF No. 16. But even if she had, the Court would affirm the ALJ’s findings, as
she correctly noted that the issue of disability was reserved to the Commissioner. See 20 C.F.R. §§
404.1527(d)(1); 416.927(d)(1) (stating that an opinion that the claimant was “unable to work” is
reserved to the Commissioner; see also Social Security Ruling (SSR) 96–5p, 1996 WL 374183,
Westlaw op. at *2 (July 2, 1996) (stating that the issue involving the existence of a “disability,”
under the Social Security Act, is reserved to the Commissioner). Although “opinions from any medical
source on issues reserved to the Commissioner must never be ignored,” SSR 96-5p, 1996 WL
374183, at *3 (July 2, 1996), the ALJ did not do so in this case. See TR. 38.


                                                  7
basis on which to reject an opinion. See Krausner v. Astrue, 638 F.3d 1324, 1330 (10th Cir.

2011); 20 C.F.R §§ 404.1527(c) & 416.927(c). Even so, the ALJ must “specifically highlight

those portions of the record with which [the physician’s] opinion was allegedly inconsistent.”

Hamlin, 365 F.3d at 1217. Here, the ALJ cited two examples of “inconsistency:”

          1. a January 2015 record which stated that Ms. Gunther was able to walk without
             assistance from a cane; and

          2. a May 16, 2016 record which the ALJ stated showed: “the claimant continued
             to improve[] and reported that she was working on her deck and completing
             projects around the house.”

(TR. 38; citing TR. 773, 1049). Ms. Gunther alleges that these rationales are insufficient

because they involve a mischaracterization of the record. (ECF No. 16:11-13). The Court

agrees, in part.

       First, Plaintiff points to a December 18, 2014 treatment record from Dr. Winchester

which notes that Plaintiff “rarely uses a cane while at home” and argues “the ability to walk

without a cane in the familiar environment of one’s own home should not be evidence the

ALJ uses to discount Ms. Gunther’s need for a cane outside her home, i.e. at the workplace.”

(ECF No. 16:12). But the ALJ did not rely on the December 18, 2014 record; she relied on

a January 2015 record which stated that Plaintiff was walking “without assistance from a

cane.” (TR. 773). That record made no distinction between inside versus outside of the

home, it simply stated that Ms. Gunther did not require a cane for walking. See TR. 773.

Thus, the Court finds this rationale to be a legally sufficient basis for the ALJ to have rejected

Dr. Winchester’s opinion regarding Plaintiff’s need for a cane while walking.




                                                8
       Second, the ALJ rejected Dr. Winchester’s opinions, stating: “[T]he claimant

continued to improve[] and reported that she was working on her deck and completing

projects around the house.” (TR. 38). The Court finds this rationale insufficient for two

reasons. First, as argued by Ms. Gunther, the ALJ’s statement mischaracterized the evidence.

The actual treatment record cited by the ALJ in support of her rationale stated: “[Ms.

Gunther] reports when she works on the deck outside and completes chores inside the home

she physically hurts[.]” (TR. 1049). The record did not note that Plaintiff had “continued to

improve” and in fact, the findings only underscored Dr. Winchester’s opinion that Plaintiff

suffered from constant and chronic pain. See TR. 682, 684, 685. Second, findings that

Plaintiff worked on her deck and completed projects around the house are not specific

enough to encompass each of Dr. Winchester’s findings in particular work-related areas. For

both reasons, the ALJ’s second rationale is insufficient.

       In response, the Commissioner argues that the ALJ properly evaluated Dr.

Winchester’s opinions because:

          •   none of Dr. Winchester’s 2013 or 2014 examinations showed that Plaintiff had
              difficulty sitting upright;

          •   Plaintiff never presented any evidence that she had difficulty sitting upright;
              and

          •   Plaintiff “could work on her deck and complete chores and projects around the
              house” as noted by the ALJ.

(ECF No. 19:9). But as noted by the Court: (1) the ALJ’s reliance on Plaintiff’s ability to do

chores and work on her deck omitted mention of the fact that doing so caused her pain and




                                              9
(2) Mr. Saul’s comments regarding Plaintiff’s sitting limitations ignores the multitude of other

limitations set forth in Dr. Winchester’s opinion.

       In sum, the Court finds:

           1. the ALJ provided a sufficient explanation for rejecting Dr. Winchester’s opinion
              regarding Plaintiff’s need for a cane to assist her in walking; and

           2. the ALJ did not provide a sufficient explanation for rejecting the remainder of
              Dr. Winchester’s opinion.5

As a result, remand is warranted. See Allman v. Colvin, 813 F.3d at 1332 (“[t]he reasons

must be sufficiently specific to make clear to any subsequent reviewers the weight the [ALJ]

gave to the treating source’s medical opinion and the reason for that weight.”); Talbot v.

Heckler, 814 F.2d 1456, 1463 (10th Cir. 1987) (ALJ’s statement which mischaracterized

medical evidence was considered legally insufficient).

VI.    PLAINTIFF’S REMAINING ALLEGATIONS

       Ms. Gunther also argues: (1) the RFC failed to accommodate her need for a cane

while standing and (2) error at step five. But the Court declines consideration of these issues,

because the RFC and possible step five findings may be affected following the remand for

reconsideration of Dr. Winchester’s opinions. See Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003) (“We will not reach the remaining issues raised by appellant because they

may be affected by the ALJ's treatment of this case on remand.”).




5
  As stated, the ALJ properly considered Dr. Winchester’s opinion that Plaintiff was unable to work,
but that portion of the opinion is not at issue. See supra, n. 4.


                                                10
                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the Commissioner’s

decision.

       ENTERED on July 17, 2019.




                                             11
